Case 1:21-cv-20834-RNS Document 38 Entered on FLSD Docket 04/16/2021 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

   Mr Jones Management, LLC, dba         )
   Mr Jones Miami, Plaintiff,            )
                                         )
   v.                                    ) Civil Action No. 21-20834-Civ-Scola
                                         )
   City of Miami Beach and others,       )
   Defendants.                           )

                                Order of Dismissal
       The Plaintiff has dismissed this case without prejudice consistent with
  Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Not. of Dismissal, ECF No. 37.)
  The Court directs the Clerk to close this case. All pending motions, if any, are
  denied as moot.
        Done and ordered at Miami, Florida on April 16, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
